Citation Nr: 1014997	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right hip 
degenerative joint disease, status post total hip 
replacement, claimed as secondary to service-connected right 
knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and June 2008 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In April 2009, the RO furnished a statement of the case that 
addressed the issues of entitlement to service connection for 
a right hip disability; and for an increased evaluation for 
service-connected left knee disability.  In May 2009, a VA 
Form 9 was received, wherein the Veteran indicated that he 
had read the statement of the case and was appealing only the 
right hip issue.  The February 2010 Statement of 
Representative in Appeals Case addressed only the right hip 
issue.  The Board acknowledges that the left knee issue was 
included in the Form 8, Certification of Appeal, and was 
addressed by the representative in the February 2010 
Appellant's Brief.  On review, the Veteran specifically 
limited his appeal to the right hip issue and a timely 
substantive appeal has not been received with regard to the 
issue of an increased evaluation for left knee disability.  
Therefore, it is not for consideration at this time.  See 
38 C.F.R. §§ 20.202, 20.302 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for varicose veins of the right leg is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence of record does not show degenerative joint disease 
of the right hip during service or for many years thereafter; 
and the preponderance of the evidence is against a finding 
that currently diagnosed right hip degenerative joint 
disease, status post total hip replacement, is proximately 
due to or aggravated by service-connected disability.  


CONCLUSION OF LAW

Service connection for right hip degenerative joint disease, 
status post total right hip replacement, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim has been eliminated by 
the Secretary.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case or supplemental 
statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

By letter dated in December 2007, the RO advised the Veteran 
of the evidence necessary to substantiate his claim of 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  In July 2008, the RO provided 
information regarding how VA assigns disability ratings and 
effective dates.  The case was subsequently readjudicated in 
the April 2009 statement of the case.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment 
records, private medical records, and VA medical center 
records.  The Veteran was provided a VA examination in March 
2008 and a medical opinion was obtained.  

In his July 2008 notice of disagreement, the Veteran stated 
that the March 2008 examination was a "joke" and he felt 
that the report was damaging to his case.  The Veteran did 
not understand how the examiner could make a decision without 
knowing the history related to his knees.  In his May 2009 
Form 9, the Veteran indicated that the VA examination was 
very short and that the examiner was not aware of his 
history.  

The Veteran is essentially arguing that the examination was 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board acknowledges the Veteran's contentions and has 
reviewed the March 2008 examination.  The report indicates 
that the claims file and medical records were available and 
reviewed.  The examiner discussed the Veteran's history, set 
forth relevant objective findings, and provided a medical 
opinion with supporting rationale.  Thus, the Board finds the 
examination adequate and declines to remand for additional 
examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In October 2007, the Veteran submitted a claim of entitlement 
to service connection for a right hip disability secondary to 
service-connected right knee disability.  

Throughout the course of this appeal, the Veteran has argued 
that his right hip disability is related to service-connected 
disability.  For example, in his May 2009 Form 9, he reported 
that the strain and stress on both knees took its toll on his 
right hip.  In the February 2010 Statement of Representative 
in Appeals Case, the representative noted the Veteran's 
contention that he developed his current right hip condition 
because of the adjustment in his gait related to his 
bilateral knee replacements.  In the February 2010 informal 
hearing presentation, the representative stated that "[i]t 
stands to reason this disability would precede the right 
total knee replacement while the instability, altered gait 
and overcompensation is most severe."  

The Veteran is currently service-connected for status post 
right total knee replacement (30 percent); and left total 
knee replacement associated with status post right total knee 
replacement (30 percent).  

Although not specifically claimed by the Veteran, the Board 
will consider all applicable theories for establishing 
service connection.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  As noted, the 
Veteran's claim of entitlement to service connection for 
right hip disability was received in October 2007.  

Under regulations currently in effect, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service treatment records do not show any complaints of or 
treatment related to the right hip and the record does not 
contain competent evidence relating currently diagnosed right 
hip disability to active military service or events therein.  
Additionally, there is no evidence of right hip degenerative 
joint disease manifested to a compensable degree within one 
year following discharge from service.  Thus, service 
connection on a direct basis or on a presumptive basis as a 
chronic disease is not warranted.  

Evidence of record shows a lengthy history of bilateral knee 
arthritis and the Veteran underwent a right total knee 
replacement in April 2006 and a left total knee replacement 
in July 2008.

In a December 2007 statement, the Veteran reported right 
groin pain beginning a few months after his right total knee 
replacement.  He indicated that it was very painful and he 
could hardly walk.  He noted that he had complained of right 
hip pain on VA examination in June 2007 and that x-rays were 
taken.  

The June 2007 VA examination focused on the Veteran's left 
knee disability.  Although complaints related to the hip were 
not specifically noted, the examiner indicated the Veteran 
was being sent for a variety of x-rays.  VA examination in 
July 2007 noted that x-rays were taken in June which showed 
degenerative arthritis of both hips.  
 
Private medical records dated in June 2007 indicate that the 
Veteran presented with right hip pain, onset 3 months prior.  
X-rays of the right hip showed advanced osteoarthritic 
changes.  The Veteran underwent an elective right total hip 
replacement in December 2007.  

In March 2008, the Veteran underwent a VA examination.  The 
examiner noted a history of chronic degenerative joint 
disease and right knee and right hip replacement.  X-rays 
showed a total hip arthroplasty in the right hip joint.  
Diagnosis was degenerative joint disease right hip status 
post total hip replacement.  The examiner opined that it was 
less likely as not (less than 50/50 probability) that the 
Veteran's right hip condition was caused by or a result of 
his right knee replacement.  In support of this statement, 
the examiner provided the following rationale:  

The right hip condition is arthritis and 
this condition was present before the 
right knee replacement.  There is no 
nexus or relationship between [the 
service-connected condition of status 
post] right total knee replacement and 
right hip condition.  

As indicated, the March 2008 VA examiner provided a negative 
nexus opinion.  On review, the record does not contain 
competent evidence to the contrary, nor does it suggest that 
the right hip disability was aggravated by service-connected 
disability.  

The Board acknowledges the Veteran's contentions that his 
history of knee arthritis along with years of painful walking 
caused his right hip disability.  The Veteran, however, is 
not competent to provide a medical etiology opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On review, the preponderance of the evidence is against the 
claim of entitlement to service connection for right hip 
degenerative joint disease, status post total hip 
replacement, and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for right hip degenerative 
joint disease, status post total hip replacement, claimed as 
secondary to service-connected right knee disability, is 
denied.  


REMAND

In May 2006, the RO denied service connection for varicose 
veins of the right leg because new and material evidence had 
not been submitted.  In July 2006, the Veteran submitted a VA 
Form 9, indicating that he wanted to appeal the denial of 
service connection for varicose veins.  In November 2006, the 
RO sent the Veteran a letter advising that his written 
disagreement regarding entitlement to service connection for 
varicose veins had been received.  In December 2007, the RO 
sent the Veteran a VCAA notification letter pertaining to his 
claim for a right hip disability and advised that he would 
receive separate correspondence regarding his varicose veins 
condition that was still on appeal.  

In June 2008, the Veteran sent a statement titled "Letter of 
Disagreement" that addressed his appeal for varicose veins.  
In July 2008, the RO sent the Veteran a letter stating that 
it could not accept his June 2008 letter as a notice of 
disagreement because it was not timely submitted.  In an 
August 2008 statement, the Veteran referenced the December 
2007 correspondence and questioned how VA could say he went 
one year without appealing his case.  The Veteran expressed 
his opinion that his case was still open.  

The July 2006 Form 9 clearly expressed disagreement with the 
denial of service connection for varicose veins and based on 
the correspondence of record, was accepted as a notice of 
disagreement by the RO.  See 38 C.F.R. §§ 20.201, 20.302 
(2009).  On review, there is no indication that a statement 
of the case was furnished on this issue.  Thus, the claim 
must be remanded to allow the RO to provide the Veteran with 
a statement of the case on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for varicose veins of the 
right leg.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a statement of the case addressing 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for varicose veins 
of the right leg.  The Veteran should be 
given an opportunity to perfect an appeal 
by submitting a timely substantive appeal.  
The Veteran should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


